 



Exhibit 10.1
THERION SOFTWARE CORPORATION
2004 STOCK PLAN
     1. Purposes of the Plan. The purposes of this 2004 Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants and
to promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant of an option and subject to the
applicable provisions of Section 422 of the Code and the regulations and
interpretations promulgated thereunder. Stock purchase rights may also be
granted under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or its Committee appointed
pursuant to Section 4 of the Plan.
          (b) “Affiliate” means an entity other than a Subsidiary (as defined
below) which, together with the Company, is under common control of a third
person or entity.
          (c) “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, the Code, any Stock Exchange rules or regulations and the
applicable laws of any other country or jurisdiction where Options or Stock
Purchase Rights are granted under the Plan, as such laws, rules, regulations and
requirements shall be in place from time to time.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Cause” for termination of a Participant’s Continuous Service
Status will exist if the Participant is terminated by the Company for any of the
following reasons: (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether a Participant is being terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time as provided in Section 5(d) below, and the term “Company” will be
interpreted to include any Subsidiary, Parent or Affiliate, as appropriate.

 



--------------------------------------------------------------------------------



 



          (f) “Change of Control” means a sale of all or substantially all of
the Company’s assets, or any merger, consolidation or other transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the voting securities
of the Company outstanding immediately prior to such transaction continue to
hold (either by the voting securities remaining outstanding or by their being
converted into voting securities of the surviving entity) a majority of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction.
          (g) “Code” means the Internal Revenue Code of 1986, as amended.
          (h) “Committee” means one or more committees or subcommittees of the
Board appointed by the Board to administer the Plan in accordance with Section 4
below.
          (i) “Common Stock” means the Common Stock of the Company.
          (j) “Company” means Therion Software Corporation, a Delaware
corporation.
          (k) “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent, Subsidiary or Affiliate to render services
and is compensated for such services, and any director of the Company whether
compensated for such services or not.
          (l) “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant. Continuous Service
Status as an Employee or Consultant shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.
          (m) “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation or other capital
reorganization of the Company with or into another corporation, entity or
person, and includes a Change of Control.
          (n) “Director” means a member of the Board.
          (o) “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.

-2-



--------------------------------------------------------------------------------



 



          (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (q) “Executive Optionees” mean the President, Chief Executive Officer,
Chief Financial Officer, or any Vice President.
          (r) “Fair Market Value” means, as of any date, the fair market value
of the Common Stock, as determined by the Administrator in good faith on such
basis as it deems appropriate and applied consistently with respect to
Participants. Whenever possible, the determination of Fair Market Value shall be
based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.
          (s) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
          (t) “Involuntary Termination” means termination of a Participant’s
Continuous Service Status under the following circumstances: (i) termination
without Cause by the Company or a Subsidiary, Parent or Affiliate, as
appropriate; or (ii) voluntary termination by the Participant within one year
following (A) a material reduction in the Participant’s job responsibilities,
provided that neither a mere change in title alone nor reassignment following a
Change of Control to a position that is substantially similar to the position
held prior to the Change of Control shall constitute a material reduction in job
responsibilities; (B) relocation by the Company or a Subsidiary, Parent or
Affiliate, as appropriate, of the Participant’s work site to a facility or
location more than 25 miles from the Participant’s principal work site for the
Company at the time of the Change of Control; or (C) a reduction, in
Participant’s then-current base salary, provided that an across-the-board
reduction in the salary level of all other employees or consultants in positions
similar to the Participant’s by the same percentage amount as part of a general
salary level reduction shall not constitute such a salary reduction.
          (u) “Listed Security” means any security of the Company that is listed
or approved for listing on a national securities exchange or designated or
approved for designation as a national market system security on an interdealer
quotation system by the National Association of Securities Dealers, Inc.
          (v) “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer). Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.
          (w) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable Option
Agreement.
          (x) “Option” means a stock option granted pursuant to the Plan.

-3-



--------------------------------------------------------------------------------



 



          (y) “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
          (z) “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price or are amended to decrease the exercise price as a result of a
decline in the Fair Market Value of the Common Stock.
          (aa) “Optioned Stock” means the Common Stock subject to an Option.
          (bb) “Optionee” means an Employee or Consultant who receives an
Option.
          (cc) “Parent” means a “parent corporation,”, whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
          (dd) “Participant” means any holder of one or more Options or Stock
Purchase Rights, or the Shares issuable or issued upon exercise of such awards,
under the Plan.
          (ee) “Plan” means this 2002 Stock Plan.
          (ff) “Reporting Person” means an officer, Director, or greater than
ten percent stockholder of the Company within the meaning of Rule 16a-2 under
the Exchange Act, who is required to file reports pursuant to Rule 16a-3 under
the Exchange Act.
          (gg) “Restricted Stock” means Shares of Common Stock acquired pursuant
to a grant of a Stock Purchase Right under Section 11 below.
          (hh) “Restricted Stock Purchase Agreement” means a written document,
the form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of a Stock Purchase Right granted under the Plan and
includes any documents attached to such agreement.
          (ii) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.
          (jj) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (kk) “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.
          (ll) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 below.

-4-



--------------------------------------------------------------------------------



 



          (mm) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.
          (nn) “Ten Percent Holder” means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.
     3. Stock Subject to the Plan. Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares that may be sold under the Plan
is 2,325,000 Shares of Common Stock. The Shares may be authorized, but unissued,
or reacquired Common Stock. If an award should expire or become unexercisable
for any reason without having been exercised in full, or is surrendered pursuant
to an Option Exchange Program, the unpurchased Shares that were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan. In addition, any Shares of Common Stock which are retained
by the Company upon exercise of an award in order to satisfy the exercise or
purchase price for such award or any withholding taxes due with respect to such
exercise or purchase shall be treated as not issued and shall continue to be
available under the Plan. Shares issued under the Plan and later repurchased by
the Company pursuant to any repurchase right which the Company may have shall be
available for future grant under the Plan.
     4. Administration of the Plan.
          (a) General. The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board. The Plan may be
administered by different administrative bodies with respect to different
classes of Participants and, if permitted by the Applicable Laws, the Board may
authorize one or more officers to make awards under the Plan.
          (b) Committee Composition. If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions.
          (c) Powers of the Administrator. Subject to the provisions of the Plan
and in the case of a Committee, the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:
               (i) to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(r) of the Plan, provided that such determination shall
be applied consistently with respect to Participants under the Plan;

-5-



--------------------------------------------------------------------------------



 



               (ii) to select the Employees and Consultants to whom Plan awards
may from time to time be granted;
               (iii) to determine whether and to what extent Plan awards are
granted;
               (iv) to determine the number of Shares of Common Stock to be
covered by each award granted;
               (v) to approve the form(s) of agreement(s) used under the Plan;
               (vi) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any award granted hereunder, which terms and
conditions include but are not limited to the exercise or purchase price, the
time or times when awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, any
pro rata adjustments to vesting as a result of a Participant’s transitioning
from full- to part-time service (or vice versa), and any restriction or
limitation regarding any Option, Optioned Stock, Stock Purchase Right or
Restricted Stock, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;
               (vii) to determine whether and under what circumstances an Option
may be settled in cash under Section 10(c) instead of Common Stock;
               (viii) to implement an Option Exchange Program on such terms and
conditions as the Administrator in its discretion deems appropriate, provided
that no amendment or adjustment to an Option that would materially and adversely
affect the rights of any Optionee shall be made without the prior written
consent of the Optionee;
               (ix) to adjust the vesting of an Option held by an Employee or
Consultant as a result of a change in the terms or conditions under which such
person is providing services to the Company;
               (x) to construe and interpret the terms of the Plan and awards
granted under the Plan, which constructions, interpretations and decisions shall
be final and binding on all Participants; and
               (xi) in order to fulfill the purposes of the Plan and without
amending the Plan, to modify grants of Options or Stock Purchase Rights to
Participants who are foreign nationals or employed outside of the United States
in order to recognize differences in local law, tax policies or customs.
     5. Eligibility.
          (a) Recipients of Grants. Nonstatutory Stock Options and Stock
Purchase Rights may be granted to Employees and Consultants. Incentive Stock
Options may be granted only to Employees, provided that Employees of Affiliates
shall not be eligible to receive Incentive Stock Options.

-6-



--------------------------------------------------------------------------------



 



          (b) Type of Option. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
          (c) ISO $100,000 Limitation. Notwithstanding any designation under
Section 5(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Nonstatutory Stock Options. For purposes of this
Section 5(c), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares subject to
an Incentive Stock Option shall be determined as of the date of the grant of
such Option.
          (d) No Employment Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant’s right or the Company’s right to terminate the employment or
consulting relationship at any time for any reason.
     6. Term of Plan. The Plan shall become effective upon its adoption by the
Board of Directors. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 16 of the Plan.
     7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than ten years from
the date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be five years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.
     8. [Reserved.]
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:
               (i) In the case of an Incentive Stock Option
                    (A) granted to an Employee who at the time of grant is a Ten
Percent Holder, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant; or
                    (B) granted to any other Employee, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

-7-



--------------------------------------------------------------------------------



 



               (ii) In the case of a Nonstatutory Stock Option, the per share
Exercise Price shall be such price as determined by the Administrator provided
that if such eligible person is, at the time of the grant of such Option, a
Named Executive of the Company, the per share Exercise Price shall be no less
than 100% of the Fair Market Value on the date of grant if such Option is
intended to qualify as performance-based compensation under Section 162(m) of
the Code.
               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price other than as required above pursuant to a merger or
other corporate transaction.
          (b) Permissible Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
(1) cash; (2) check; (3) delivery of Optionee’s promissory note, bearing a
commercial rate of interest at the time of exercise and having such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate (subject to the provisions of Section 153 of the Delaware General
Corporation Law); (4) cancellation of indebtedness; (5) other Shares that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which the Option is exercised, provided that in the case of
Shares acquired, directly or indirectly, from the Company, such Shares must have
been owned by the Optionee for more than six months on the date of surrender (or
such other period as may be required to avoid the Company’s incurring an adverse
accounting charge); (6) delivery of a properly executed exercise notice together
with such other documentation as the Administrator and a securities broker
approved by the Company shall require to effect exercise of the Option and
prompt delivery to the Company of the sale or loan proceeds required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.
     10. Exercise of Option.
          (a) General.
               (i) Exercisability. Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator, consistent with the term of the Plan and reflected in the Option
Agreement, including vesting requirements and/or performance criteria with
respect to the Company and/or the Optionee.
               (ii) Leave of Absence. The Administrator shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such unpaid leave (unless otherwise required by the

-8-



--------------------------------------------------------------------------------



 



Applicable Laws), In the event of military leave, vesting shall toll during any
unpaid portion of such leave, provided that, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given vesting credit with respect to Options to the
same extent as would have applied had the Participant continued to provide
services to the Company throughout the leave on the same terms as he or she was
providing services immediately prior to such leave.
                (iii) Minimum Exercise Requirements. An Option may not be
exercised for a fraction of a Share. The Administrator may require that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent an Optionee from exercising the full number of
Shares as to which the Option is then exercisable.
               (iv) Procedures for and Results of Exercise. An Option shall be
deemed exercised when written notice of such exercise has been given to the
Company in accordance with, the terms of the Option by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised. Full payment may, as authorized
by the Administrator, consist of any consideration and method of payment
allowable under Section 9(b) of the Plan, provided that the Administrator may,
in its sole discretion, refuse to accept any form of consideration at the time
of any Option exercise.
     Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.
               (v) Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 of the Plan.
          (b) Termination of Employment or Consulting Relationship. Except as
otherwise set forth in this Section 10(b), the Administrator shall establish and
set forth in the applicable Option Agreement the terms and conditions upon which
an Option shall remain exercisable, if at all, following termination of an
Optionee’s Continuous Service Status, which provisions may be waived or modified
by the Administrator at any time. Unless the Administrator otherwise provides in
the Option Agreement, to the extent that the Optionee is not vested in Optioned
Stock at the date of termination of his or her Continuous Service Status, or if
the Optionee (or other person entitled to exercise the Option) does not exercise
the Option to the extent so entitled within the time specified in the Option
Agreement or below (as applicable), the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.
In no event may any Option be exercised after the expiration of the Option term
as set forth in the Option Agreement (and subject to Section 7).

-9-



--------------------------------------------------------------------------------



 



     The following provisions (1) shall apply to the extent an Option Agreement
does not specify the terms and conditions upon which an Option shall terminate
upon termination of an Optionee’s Continuous Service Status, and (2) establish
the minimum post-termination exercise periods that may be set forth in an Option
Agreement:
               (i) Termination other than Upon Disability or Death or for Cause.
In the event of termination of an Optionee’s Continuous Service Status, such
Optionee may exercise an Option for three months following such termination to
the extent the Optionee was vested in the Optioned Stock as of the date of such
termination. No termination shall be deemed to occur and this Section 10(b)(i)
shall not apply if (i) the Optionee is a Consultant who becomes an Employee, or
(ii) the Optionee is an Employee who becomes a Consultant.
               (ii) Disability of Optionee. In the event of termination of an
Optionee’s Continuous Service Status as a result of his or her disability
(including a disability within the meaning of Section 22(e)(3) of the Code),
such Optionee may exercise an Option at any time within twelve months following
such termination to the extent the Optionee was vested in the Optioned Stock as
of the date of such termination.
               (iii) Death of Optionee. In the event of the death of an Optionee
during the period of Continuous Service Status since the date of grant of the
Option, or within three months following termination of Optionee’s Continuous
Service Status, the Option may be exercised by Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance at any
time within twelve months following the date of death, but only to the extent
the Optionee was vested in the Optioned Stock as of the date of death or, if
earlier, the date the Optionee’s Continuous Service Status terminated.
               (iv) Termination for Cause. In the event of termination of an
Optionee’s Continuous Service Status for Cause, any Option (including any
exercisable portion thereof) held by such Optionee shall immediately terminate
in its entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status. If an Optionee’s employment or consulting
relationship with the Company is suspended pending an investigation of whether
the Optionee shall be terminated for Cause, all the Optionee’s rights under any
Option likewise shall be suspended during the investigation period and the
Optionee shall have no right to exercise any Option. This Section 10(b)(iv)
shall apply with equal effect to vested Shares acquired upon exercise of an
Option granted on any date on which the Common Stock is not a Listed Security to
a person other than an officer, Director or Consultant, in that the Company
shall have the right to repurchase such Shares from the Participant upon the
following terms: (A) the repurchase is made within 90 days of termination of the
Participant’s Continuous Service Status for Cause at the Fair Market Value of
the Shares as of the date of termination, (B) consideration for the repurchase
consists of cash or cancellation of purchase money indebtedness, and (C) the
repurchase right terminates upon the effective date of the Company’s initial
public offering of its Common Stock. With respect to vested Shares issued upon
exercise of an Option granted to any officer, Director or Consultant, the
Company’s right to repurchase such Shares upon termination of the Participant’s
Continuous Service Status for Cause shall be made at the Participant’s original
cost for the Shares and shall be effected pursuant to such terms and

-10-



--------------------------------------------------------------------------------



 



conditions, and at such time, as the Administrator shall determine. Nothing in
this Section 10(b)(iv) shall in any way limit the Company’s right to purchase
unvested Shares issued upon exercise of an Option as set forth in the applicable
Option Agreement.
          (c) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. When the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The offer to purchase Shares subject to Stock Purchase Rights shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
          (b) Repurchase Option.
               (i) General. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original purchase price paid by the purchaser and may be
paid by cancellation of any indebtedness of the purchaser to the Company. The
repurchase option shall lapse at such rate as the Administrator may determine.
               (ii) Leave of Absence. The Administrator shall have the
discretion to determine whether and to what extent the lapsing of Company
repurchase rights shall be tolled during any unpaid leave of absence; provided,
however, that in the absence of such determination, such lapsing shall be tolled
during any such unpaid leave (unless otherwise required by the Applicable Laws).
In the event of military leave, the lapsing of Company repurchase rights shall
toll during any unpaid portion of such leave, provided that, upon a
Participant’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given “vesting” credit with
respect to Shares purchased pursuant to the Restricted Stock Purchase Agreement
to the same extent as would have applied had the Participant continued to
provide services to the Company throughout the leave on the same terms as he or
she was providing services immediately prior to such leave.
               (iii) Termination for Cause. In the event of termination of a
Participant’s Continuous Service Status for Cause, the Company shall have the
right to repurchase from the Participant vested Shares issued upon exercise of a
Stock Purchase Right at

-11-



--------------------------------------------------------------------------------



 



the Participant’s original cost for the Shares. Such repurchase shall be
effected pursuant to such terms and conditions, and at such time, as the
Administrator shall determine. Nothing in this Section 1l(b)(ii) shall in any
way limit the Company’s right to purchase unvested Shares as set forth in the
applicable Restricted Stock Purchase Agreement.
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each purchaser.
          (d) Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
     12. Taxes.
          (a) As a condition of the exercise of an Option or Stock Purchase
Right granted under the Plan, the Participant (or in the case of the
Participant’s death, the person exercising the Option or Stock Purchase Right)
shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with the exercise of the Option or
Stock Purchase Right and the issuance of Shares. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied. If the Administrator allows the withholding or surrender of Shares to
satisfy a Participant’s tax withholding obligations under this Section 12
(whether pursuant to Section 12(c), (d) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.
          (b) In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option or Stock Purchase Right.
          (c) This Section 12(c) shall apply only after the date, if any, upon
which the Common Stock becomes a Listed Security. In the case of Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Option or Stock Purchase Right that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld. For purposes of this Section 12,
the Fair Market Value of the Shares to be

-12-



--------------------------------------------------------------------------------



 



withheld shall be determined on the date that the amount of tax to be withheld
is to be determined under the Applicable Laws (the “Tax Date”).
          (d) If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option or Stock Purchase Right by surrendering to the Company Shares that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of shares previously acquired from
the Company that are surrendered under this Section 12(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).
          (e) Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 12(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the Administrator.
Any election by a Participant under Section 12(d) above must be made on or prior
to the applicable Tax Date.
          (f) In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.
     13. Non-Transferability of Options and Stock Purchase Rights.
          (a) General. Except as set forth in this Section 13, Options and Stock
Purchase Rights may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by the laws of descent or
distribution. The designation of a beneficiary by an Optionee will not
constitute a transfer. An Option or Stock Purchase Right may be exercised,
during the lifetime of the holder of an Option or Stock Purchase Right, only by
such holder or a transferee permitted by this Section 13.
          (b) Limited Transferability Rights. Notwithstanding anything else in
this Section 13, prior to the date, if any, on which the Common Stock becomes a
Listed Security, the Administrator may in its discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to “Immediate Family” (as defined
below), on such terms and conditions as the Administrator deems appropriate.
Following the date, if any, on which the Common Stock becomes a Listed Security,
the Administrator may in its discretion grant transferable Nonstatutory Stock
Options pursuant to Option Agreements specifying the manner in which such
Nonstatutory Stock Options are transferable. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

-13-



--------------------------------------------------------------------------------



 



     14. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
          (a) Changes in Capitalization. Subject to any action required under
Applicable Laws by the stockholders of the Company, the number of Shares of
Common Stock covered by each outstanding award, and the number of Shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no awards have yet been granted or that have been returned to the Plan
upon cancellation or expiration of an award, as well as the price per Share of
Common Stock covered by each such outstanding award, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued Shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares of Common Stock
subject to an award.
          (b) Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Option and Stock Purchase Right will terminate
immediately prior to the consummation of such action, unless otherwise
determined by the Administrator.
          (c) Corporate Transaction. In the event of a Corporate Transaction,
each outstanding Option or Stock Purchase Right shall be assumed or an
equivalent option or right shall be substituted by such successor corporation or
a parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
award or to substitute an equivalent option or right, in which case such Option
or Stock Purchase Right shall terminate upon the consummation of the
transaction.
          Notwithstanding the above, in the event of a Change of Control and
irrespective of whether outstanding awards are being assumed, substituted or
terminated in connection with the transaction, the vesting and exercisability of
each outstanding Option shall accelerate such that the Options shall become
vested and exercisable to the extent of twenty-five percent (25%) of the Shares
then unvested, and any repurchase right of the Company with respect to shares
issued upon exercise of an Option or a Stock Purchase Right shall lapse as to
twenty-five percent (25%) of the Shares subject to such repurchase right prior
to consummation of the Change of Control, in each case effective as of
immediately prior to consummation of the transaction. To the extent that an
Option is not exercised prior to consummation of a Corporate Transaction in
which the Option is not being assumed or substituted, such Option shall
terminate upon such consummation and the Administrator shall notify the Optionee
or holder of such fact at least five (5) days prior to the date on which the
Option terminates.

-14-



--------------------------------------------------------------------------------



 



          For purposes of this Section 14(c), an Option or a Stock Purchase
Right shall be considered assumed, without limitation, if, at the time of
issuance of the stock or other consideration upon a Corporate Transaction or a
Change of Control, as the case may be, each holder of an Option or Stock
Purchase Right would be entitled to receive upon exercise of the award the same
number and kind of shares of stock or the same amount of property, cash or
securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of Shares of Common Stock covered by the
award at such time (after giving effect to any adjustments in the number of
Shares covered by the Option or Stock Purchase Right as provided for in this
Section 14); provided that if such consideration received in the transaction is
not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon exercise of the award to be solely common stock of the
Successor Corporation equal to the Fair Market Value of the per Share
consideration received by holders of Common Stock in the transaction.
          (e) Certain Distributions. In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.
     15. Time of Granting Options and Stock Purchase Rights. The date of grant
of an Option or Stock Purchase Right shall, for all purposes, be the date on
which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator,
provided that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee’s employment relationship with the Company. Notice of the determination
shall be given to each Employee or Consultant to whom an Option or Stock
Purchase Right is so granted within a reasonable time after the date of such
grant.
     16. Amendment and Termination of the Plan.
          (a) Authority to Amend or Terminate. The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than an adjustment pursuant to Section 14 above) shall
be made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent. In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
          (b) Effect of Amendment or Termination. Except as to amendments which
the Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options or Stock Purchase Rights already granted, unless mutually agreed
otherwise between the Optionee or holder of the Stock

-15-



--------------------------------------------------------------------------------



 



Purchase Rights and the Administrator, which agreement must be in writing and
signed by the Optionee or holder and the Company.
     17. Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of an Option or Stock Purchase Right, the Company may require the person
exercising the award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.
     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     19. Agreements. Options and Stock Purchase Rights shall be evidenced by
Option Agreements and Restricted Stock Purchase Agreements, respectively, in
such form(s) as the Administrator shall from time to time approve.
     20. Stockholder Approval. If required by the Applicable Laws, continuance
of the Plan shall be subject to approval by the stockholders of the Company
within twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.
     21. Information and Documents to Optionees and Purchasers. Prior to the
date, if any, upon which the Common Stock becomes a Listed Security and if
required by the Applicable Laws, the Company shall provide financial statements
at least annually to each Optionee and to each individual who acquired Shares
pursuant to the Plan, during the period such Optionee or purchaser has one or
more Options or Stock Purchase Rights outstanding, and in the case of an
individual who acquired Shares pursuant to the Plan, during the period such
individual owns such Shares. The Company shall not be required to provide such
information if the issuance of Options or Stock Purchase Rights under the Plan
is limited to key employees whose duties in connection with the Company assure
their access to equivalent information.
     22. Awards Granted to California Residents. Options or Stock Purchase
Rights granted under the Plan on any date on which the Common Stock in not a
Listed Security to persons resident in California shall be subject to the
provisions set forth in Attachment A hereto. To the extent the provisions of the
Plan conflict with the provisions set forth on Attachment A, the provisions on
Attachment A shall govern the terms of such Options.

-16-



--------------------------------------------------------------------------------



 



Attachment A
Provisions Applicable to Award Recipients
Resident in California
     The following additional terms shall apply to (i) Options and Stock
Purchase Rights granted on any date the Common Stock is not a Listed Security,
and (ii) any Shares issued upon exercise of such awards on any date the Common
Stock is not a Listed Security, which are granted or issued to persons resident
in California as of the date of grant or issuance, as applicable (each such
person, a “California recipient”):
     1. In the case of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, that is granted to a California Recipient who, at the
time of the grant of such Option, owns stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value on the grant date.
     2. In the case of a Nonqualified Stock Option that is granted to any other
California Recipient, the per Share exercise price shall be no less than 85% of
the Fair Market Value per Share on the grant date.
     3. In the case of a Stock Purchase Right granted to a California Recipient,
the purchase price applicable to stock purchased under such Stock Award shall
not be less than 85% of the Fair Market Value of the Shares as of the Grant
Date, or, in the case of a person owning stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the price shall not be less than 100% of the Fair Market Value of
the Shares as of the grant date.
     4. With respect to an Option or Stock Purchase Right issued to any
California Recipient who is not an Officer, Director or Consultant, such Option
or Stock Purchase Right shall become exercisable, or any repurchase option in
favor of the Company shall lapse, at the rate of at least 20% per year over five
years from the grant date.
     5. The following rules shall apply to an Option issued to any California
Recipient or to stock issued to a California Recipient upon exercise of a Stock
Purchase Right, in the event of termination of the California Recipient’s
employment or services with the Company:
          (a) If such termination was for reasons other than death or
disability, the California Recipient shall have at least 30 days after the date
of such termination (but in no event later than the expiration of the term of
such Option established by the Plan Administrator as of the grant date) to
exercise such Option.
          (b) If such termination was on account of the death or disability of
the California Recipient, the holder of the Option may, but only within six
months from the date of such termination (but in no event later than the
expiration date of the term of such Option established by the Plan Administrator
as of the grant date), exercise the Option to the extent the California
Recipient was otherwise entitled to exercise it at the date of such termination.
To the extent that the California Recipient was not entitled to exercise the
Option at the date of

 



--------------------------------------------------------------------------------



 



termination, or if the holder does not exercise such Option to the extent so
entitled within six months from the date of termination, the Option shall
terminate and the Common Stock underlying the unexercised portion of the Option
shall revert to the Plan.
          (c) Section 10(b)(iv) of the Plan shall apply with equal effect to
vested Shares acquired upon exercise of an Option granted prior to the date, if
any, upon which the Common Stock becomes a Listed Security to a person other
than an Officer, Director or Consultant, in that the Company shall have the
right to repurchase such Shares from the Participant upon the following terms:
(A) the repurchase is made within 90 days of termination of the Participant’s
Continuous Service for Cause at the Fair Market Value of the Shares as of the
date of termination, (B) consideration for the repurchase consists of cash or
cancellation of purchase money indebtedness, and (C) the repurchase right
terminates upon the effective date of the Company’s initial public offering of
its Common Stock. With respect to vested Shares issued upon exercise of an
Option granted to any Officer, Director or Consultant, the Company’s right to
repurchase such Shares upon termination of the Participant’s Continuous Service
for Cause shall be made at the Participant’s original cost for the Shares and
shall be effected pursuant to such terms and conditions, and at such time, as
the Administrator shall determine. Nothing in this Section 10(b)(iv) shall in
any way limit the Company’s right to purchase unvested Shares issued upon
exercise of an Option as set forth in the applicable Option Agreement.
          (d) In the event of termination of a Participant’s Continuous Service
Status for Cause, the Company shall have the right to repurchase from the
Participant vested Shares issued upon exercise of a Stock Purchase Right granted
on a date on which the Common Stock is not a Listed Security to any person other
than an Officer, Director or Consultant prior to the date, if any, upon which
the Common stock becomes a Listed Security upon the following terms: (A) the
repurchase must be made within 90 days of termination of the Participant’s
Continuous Service for Cause at the Fair Market Value of the Shares as of the
date of termination, (B) consideration for the repurchase consists of cash or
cancellation of purchase money indebtedness, and (C) the repurchase right
terminates upon the effective date of the Company’s initial public offering of
its Common Stock. With respect to vested Shares issued upon exercise of a Stock
Purchase Right granted to any officer, Director or Consultant, the Company’s
right to repurchase such Shares upon termination of such Participant’s
Continuous Service for Cause shall be made at the Participant’s original cost
for the Shares and shall be effected pursuant to such terms and conditions, and
at such time, as the Administrator shall determine.
     6. The Company shall provide financial statements at least annually to each
California Recipient during the period such person has one or more Options or
Stock Awards outstanding, and in the case of an individual who acquired Shares
pursuant to the Plan, during the period such individual owns such Shares. The
Company shall not be required to provide such information if the issuance of
awards under the Plan is limited to key employees whose duties in connection
with the Company assure their access to equivalent information.
     7. Unless defined below or otherwise in this Attachment, Capitalized terms
shall have the meanings set forth in the Plan. For purposes of this Attachment,
“Officer” means a person who is an officer of the Company within the meaning of
Section 16(a) of the Exchange Act and the rules and regulations promulgated
thereunder.

-2-



--------------------------------------------------------------------------------



 



THERION SOFTWARE CORPORATION
2004 STOCK PLAN
NOTICE OF STOCK OPTION GRANT
«Optionee» (“Optionee”)
«OptioneeAddress»
     You have been granted an option to purchase Common Stock of Therion
Software Corporation (the “Company”) as follows:

         
 
  Board Approval Date:   «BoardApprovalDate»
 
       
 
  Date of Grant (Later of Board Approval Date or Commencement of
Employment/Consulting):   «GrantDate»
 
       
 
  Exercise Price per Share:   «ExercisePrice»
 
       
 
  Total Number of Shares Granted:   «NoOfShares»
 
       
 
  Type of Option:   «TypeofOption»
 
       
 
  Expiration Date:   «ExpirDate»
 
       
 
  Vesting Commencement Date:   «VestingCommenceDate»
 
       
 
  Vesting/Exercise Schedule:   So long as your employment or consulting
relationship with the Company continues, the Shares underlying this Option shall
vest and become exercisable in accordance with the following schedule:
«Vesting». This Option may be exercised for up to                      shares at
any time after the Date of Grant, all of which shall be subject to continued
vesting as provided in the Stock Option Agreement

 



--------------------------------------------------------------------------------



 



         
 
      Termination Period: This Option may be exercised for three months after
termination of employment or consulting relationship except as set out in
Section 5 of the Stock Option Agreement (but in no event later than the
Expiration Date). Optionee is responsible for keeping track of these exercise
periods following termination for any reason of his or her service relationship
with the Company. The Company will not provide further notice of such periods.
 
       
 
  Transferability:   This Option may not be transferred.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this option is granted under and governed by the
terms and conditions of the Therion Software Corporation 2004 Stock Plan and the
Stock Option Agreement, both of which are attached and made a part of this
document.
     In addition, you agree and acknowledge that your rights to any Shares
underlying the Option will be earned only as you provide services to the Company
over time, that the grant of the Option is not as consideration for services you
rendered to the Company prior to your Vesting Commencement Date, and that
nothing in this Notice or the attached documents confers upon you any right to
continue your employment or consulting relationship with the Company for any
period of time, nor does it interfere in any way with your right or the
Company’s right to terminate that relationship at any time, for any reason, with
or without cause.

                  Therion Software Corporation    
 
           
 
  By:        
 
«Optionee»
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



THERION SOFTWARE CORPORATION
2004 STOCK PLAN
STOCK OPTION AGREEMENT
     1. Grant of Option. Therion Software Corporation, a Delaware corporation
(the “Company”), hereby grants to optionee (“Optionee”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice of Stock Option Grant (the “Notice”), at the exercise
price per Share set forth in the Notice (the “Exercise Price”) subject to the
terms, definitions and provisions of the Therion Software Corporation 2004 Stock
Plan (the “Plan”) adopted by the Company, which is incorporated in this
Agreement by reference. Unless otherwise defined in this Agreement, the terms
used in this Agreement shall have the meanings defined in the Plan.
     2. Designation of Option. This Option is intended to be an Incentive Stock
Option as defined in Section 422 of the Code only to the extent so designated in
the Notice, and to the extent it is not so designated or to the extent the
Option does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.
     Notwithstanding the above, if designated as an Incentive Stock Option, in
the event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.
     3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 10 of the Plan as follows:
          (a) Right to Exercise.
               (i) This Option may not be exercised for a fraction of a share.
               (ii) In the event of Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Section 5 below, subject to the limitations contained in this Section 3.
               (iii) In no event may this Option be exercised after the
Expiration Date of the Option as set forth in the Notice.

 



--------------------------------------------------------------------------------



 



          (b)  Method of Exercise.
               (i) This Option shall be exercisable by execution and delivery of
the Exercise Notice and Restricted Stock Purchase Agreement attached hereto as
Exhibit A (the “Exercise Agreement”) or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.
               (ii) As a condition to the exercise of this Option and as further
set forth in Section 12 of the Plan, Optionee agrees to make adequate provision
for federal, state or other tax withholding obligations, if any, which arise
upon the vesting or exercise of the Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.
               (iii) The Company is not obligated, and will have no liability
for failure, to issue or deliver any Shares upon exercise of the Option unless
such issuance or delivery would comply with the Applicable Laws, with such
compliance determined by the Company in consultation with its legal counsel.
This Option may not be exercised until such time as the Plan has been approved
by the stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board. As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws. Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
     4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
          (a) cash or check;
          (b) prior to the date, if any, upon which the Common Stock becomes a
Listed Security, by surrender of other shares of Common Stock of the Company
that have an aggregate Fair Market Value on the date of surrender equal to the
Exercise Price of the Shares as to which the Option is being exercised. In the
case of shares acquired directly or indirectly from the Company, such shares
must have been owned by Optionee for more than six (6) months on the date of
surrender (or such other period of time as is necessary to avoid the Company’s
incurring adverse accounting charges); or

-2-



--------------------------------------------------------------------------------



 



          (c) following the date, if any, upon which the Common Stock is a
Listed Security, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company to deliver promptly
to the Company the amount of sale or loan proceeds required to pay the exercise
price.
     5. Termination of Relationship. Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the Option only as set forth in the Notice and this
Section 5. To the extent that Optionee is not entitled to exercise this Option
as of the Termination Date, or if Optionee does not exercise this Option within
the Termination Period set forth in the Notice or the termination periods set
forth below, the Option shall terminate in its entirety. In no event, may any
Option be exercised after the Expiration Date of the Option as set forth in the
Notice.
          (a)  Termination. In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death or for
Cause (as defined in the Plan), Optionee may, to the extent otherwise so
entitled at the date of such termination (the “Termination Date”), exercise this
Option during the Termination Period set forth in the Notice.
          (b) Other Terminations. In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
               (i) Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, but only within twelve months from the Termination
Date, exercise this Option to the extent Optionee was entitled to exercise it as
of such Termination Date.
               (ii) Death of Optionee. In the event of the death of Optionee (a)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (b) within three months after Optionee’s Termination Date, the
Option may be exercised at any time within twelve months following the date of
death by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was entitled
to exercise the Option as of the Termination Date.
               (iii) Termination for Cause. In the event Optionee’s Continuous
Service Status is terminated for Cause, the Option shall terminate immediately
upon such termination for Cause as set forth in Section 10(b)(iv) of the Plan.
In the event Optionee’s employment or consulting relationship with the Company
is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under the Option, including the
right to exercise the Option, shall be suspended during the investigation
period, also as set forth in Section 10(b)(iv) of the Plan.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised

-3-



--------------------------------------------------------------------------------



 



during the lifetime of Optionee only by him or her. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of Optionee.
     7. Tax Consequences. Below is a brief summary as of the date of this Option
of certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of Grant. THIS
SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.
          (a) Incentive Stock Option.
               (i) Tax Treatment upon Exercise and Sale of Shares. If this
Option qualifies as an Incentive Stock Option, there will be no regular federal
income tax liability upon the exercise of the Option, although the excess, if
any, of the fair market value of the Shares on the date of exercise over the
Exercise Price will be treated as an adjustment to the alternative minimum tax
for federal tax purposes and may subject Optionee to the alternative minimum tax
in the year of exercise. If Shares issued upon exercise of an Incentive Stock
Option are held for at least one year after exercise and are disposed of at
least two years after the Option grant date, any gain realized on disposition of
the Shares will also be treated as long-term capital gain for federal income tax
purposes. If Shares issued upon exercise of an Incentive Stock Option are
disposed of within such one-year period or within two years after the Option
grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the fair market
value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.
               (ii) Notice of Disqualifying Dispositions. With respect to any
Shares issued upon exercise of an Incentive Stock Option, if Optionee sells or
otherwise disposes of such Shares on or before the later of (i) the date two
years after the Option grant date, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition. Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.
          (b) Nonstatutory Stock Option. If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal (and state) income tax
liability upon the exercise of the Option. Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the fair market value of the Shares on the date of exercise
over the Exercise Price. If Optionee is an Employee, the Company will be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise. If Shares issued upon exercise of a
Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capita! gain for federal
income tax purposes.

-4-



--------------------------------------------------------------------------------



 



     8. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
     9. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail. The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
THERION SOFTWARE CORPORATION
2004 STOCK PLAN
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
     This Agreement (“Agreement”) is made as
of                                        , by and between Therion Software
Corporation, a Delaware corporation (the “Company”),
and                                         (“Optionee” or “Purchaser”). To the
extent any capitalized terms used in this Agreement are not defined, they shall
have the meaning ascribed to them in the 2004 Stock Plan.
     1. Exercise of Option. Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to
purchase                     shares of the Common Stock (the “Shares”) of the
Company under and pursuant to the Company’s 2004 Stock Plan (the “Plan”) and the
Notice of Stock Option Grant and Stock Option Agreement granted
on                     (the “Option Agreement”). The purchase price for the
Shares shall be $                    per Share for a total purchase price of
$                    . The term “Shares” refers to the purchased Shares and all
securities received in replacement of the Shares or as stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.
     2. Time and Place of Exercise. The purchase and sale of the Shares under
this Agreement shall occur at the principal office of the Company simultaneously
with the execution and delivery of this Agreement in accordance with the
provisions of Section 3(b) of the Option Agreement. On such date, the Company
will deliver to Purchaser a certificate representing the Shares to be purchased
by Purchaser (which shall be issued in Purchaser’s name) against payment of the
exercise price therefor by Purchaser by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Purchaser, (c) delivery of
shares of the Common Stock of the Company in accordance with Section 4 of the
Option Agreement, or (d) by a combination of the foregoing.
     3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
below and applicable securities laws.
          (a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).

 



--------------------------------------------------------------------------------



 



               (i) Notice of Proposed Transfer. The Holder of the Shares shall
deliver to the Company a written notice (the “Notice”) stating: (i) the Holder’s
bona fide intention to sell or otherwise transfer such Shares; (ii) the name of
each proposed purchaser or other transferee (“Proposed Transferee”); (iii) the
number of Shares to be transferred to each Proposed Transferee; and (iv) the
terms and conditions of each proposed sale or transfer. The Holder shall offer
the Shares at the same price (the “Offered Price”) and upon the same terms (or
terms as similar as reasonably possible) to the Company or its assignee(s).
               (ii) Exercise of Right of First Refusal. At any time within
thirty (30) days after receipt of the Notice, the Company and/or its assignee(s)
may, by giving written notice to the Holder, elect to purchase all, but not less
than all, of the Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the purchase price determined in accordance with
subsection (iii) below.
               (iii) Purchase Price. The purchase price (“Purchase Price”) for
the Shares purchased by the Company or its assignee(s) under this Section 3(a)
shall be the Offered Price. If the Offered Price includes consideration other
than cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board of Directors of the Company in good faith.
               (iv) Payment. Payment of the Purchase Price shall be made, at the
option of the Company or its assignee(s), in cash (by check), by cancellation of
all or a portion of any outstanding indebtedness, or by any combination thereof
within 30 days after receipt of the Notice or in the manner and at the times set
forth in the Notice.
               (v) Holder’s Right to Transfer. If all of the Shares proposed in
the Notice to be transferred to a given Proposed Transferee are not purchased by
the Company and/or its assignee(s) as provided in this Section 3(a), then the
Holder may sell or otherwise transfer such Shares to that Proposed Transferee at
the Offered Price or at a higher price, provided that such sale or other
transfer is consummated within 60 days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
               (vi) Exception for Certain Family Transfers. Anything to the
contrary contained in this Section 3(a) notwithstanding, the transfer of any or
all of the Shares during Purchaser’s lifetime or on Purchaser’s death by will or
intestacy to Purchaser’s Immediate Family or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this
Section 3(a). “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister. In such case, the
transferee or other

-2-



--------------------------------------------------------------------------------



 



recipient shall receive and hold the Shares so transferred subject to the
provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.
          (b) Involuntary Transfer.
               (i) Company’s Right to Purchase upon Involuntary Transfer. In the
event, at any lime after the date of this Agreement, of any transfer by
operation of law or other involuntary transfer (including death or divorce, but
excluding a transfer to Immediate Family as set forth in Section 3(a)(vi) above)
of all or a portion of the Shares by the record holder thereof, the Company
shall have an option to purchase all of the Shares transferred at the greater of
the purchase price paid by Purchaser pursuant to this Agreement or the Fair
Market Value of the Shares on the date of transfer. Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer, The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.
               (ii) Price for Involuntary Transfer. With respect to any stock to
be transferred pursuant to Section 3(b)(i), the price per Share shall be a price
set by the Board of Directors of the Company that will reflect the current value
of the stock in terms of present earnings and future prospects of the Company.
The Company shall notify Purchaser or his or her executor of the price so
determined within thirty (30) days after receipt by it of written notice of the
transfer or proposed transfer of Shares. However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.
          (c) Assignment. The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any shareholder or shareholders of
the Company or other persons or organizations.
          (e) Restrictions Binding on Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement. Any sale or transfer of the Company’s Shares
shall be void unless the provisions of this Agreement are satisfied.
          (f) Termination of Rights. The right of first refusal granted the
Company by Section 3(a) above and the option to repurchase the Shares in the
event of an involuntary transfer granted the Company by Section 3(b) above shall
terminate upon the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Securities Act”). Upon termination of the right of first refusal
described in Section 3(a) above, a new certificate or certificates representing
the Shares not repurchased shall be issued, on request, without the legend
referred to in Section 5(a)(ii) herein and delivered to Purchaser.

-3-



--------------------------------------------------------------------------------



 



     4. Investment and Taxation Representations. In connection with the purchase
of the Shares, Purchaser represents to the Company the following;
          (a) Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law. Purchaser does not have any present intention to transfer the Shares
to any person or entity.
          (b) Purchaser understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.
          (c) Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available, Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities. Purchaser understands that the certificate(s)
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel for the Company.
          (d) Purchaser is familiar with the provisions of Rules 144 and 701,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer of the securities (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions. Purchaser
understands that the Company provides no assurances as to whether he or she will
be able to resell any or all of the Shares pursuant to Rule 144 or Rule 701,
which rules require, among other things, that the Company be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, that
resales of securities take place only after the holder of the Shares has held
the Shares for certain specified time periods, and under certain circumstances,
that resales of securities be limited in volume and take place only pursuant to
brokered transactions. Notwithstanding this paragraph (d), Purchaser
acknowledges and agrees to the restrictions set forth in paragraph (e) below.
          (e) Purchaser further understands that in the event all of the
applicable requirements of Rule 144 or 701 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will

-4-



--------------------------------------------------------------------------------



 



have a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales, and that such persons and
their respective brokers who participate in such transactions do so at their own
risk.
          (f) Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares,
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Shares and
that Purchaser is not relying on the Company for any tax advice.
     5. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws);

  (i)   THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.     (ii)   THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

          (b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

-5-



--------------------------------------------------------------------------------



 



     6. No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent or subsidiary
of the Company, to terminate Purchaser’s employment or consulting relationship,
for any reason, with or without cause.
     7. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
     8. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.
          (b) Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them, No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
          (c) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          (d) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with

-6-



--------------------------------------------------------------------------------



 



postage prepaid, and addressed to the party to be notified at such party’s
address as set forth below or as subsequently modified by written notice.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (g) Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.
[Signature Page Follows]

-7-



--------------------------------------------------------------------------------



 



     The parties have executed this Exercise Notice and Restricted Stock
Purchase Agreement as of the date first set forth above.

                  COMPANY:    
 
                THERION SOFTWARE CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

                  PURCHASER:    
 
                          (Signature)    
 
                          (Printed Name)    
 
           
 
  Address:        
 
     
 
   
 
       
 
   

I,                                         , spouse of Optionee, have read and
hereby approve the foregoing Agreement. In consideration of the Company’s
granting my spouse the right to purchase the Shares as set forth in the
Agreement, I hereby agree to be irrevocably bound by the Agreement and further
agree that any community property or other such interest shall hereby by
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

         
 
 
 
Spouse of Optionee    

-8-



--------------------------------------------------------------------------------



 



RECEIPT
     Therion Software Corporation (the “Company”) hereby acknowledges receipt of
(check as applicable):

         
 
                         A check in the amount of $                     
 
       
 
                         The cancellation of indebtedness in the amount of $
                    
 
       
 
                         Certificate No.                      representing
                     shares of the Company’s
 
       
 
      Common Stock with a fair market value of $                     

given by                                          as consideration for
Certificate No.                      for                      shares of Common
Stock of the Company.

             
Dated:                                         
                Therion Software Corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
(print)    
 
           
 
  Title:        
 
     
 
   

 